Opinion issued June 20, 2002












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00539-CR
          01-02-00540-CR
____________

ARMANDO PERALES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause Nos. 851342 and 851341



MEMORANDUM  OPINION
	We are without jurisdiction to entertain these appeals.  Appellant was
adjudicated guilty and sentenced in these cases on January 31, 2002.  Appellant filed
a motion for reconsideration, new trial, and in arrest of judgment on March 28, 2002. 
Notice of appeal was filed in both cases on April 24, 2002.
	A timely-filed motion for new trial extends the deadline for filing notice of
appeal from 30 days to 90 days after imposition of sentence.  See Tex. R. App. P.
26.2(a)(1), (2).  A motion for new trial is due no later than 30 days after the date of
sentencing.  See Tex. R. App. P. 21.4.  Appellant's motion, filed 56 days after he was
sentenced, was untimely.  An untimely motion for new trial does not extend the
deadline for filing notice of appeal.   Mendez v. State, 914 S.W.2d 579, 580 (Tex.
Crim. App. 1996).  Therefore, appellant's notice of appeal was due in each case on
Monday, March 4, 2002, because the thirtieth day after sentencing fell on a weekend. 
See Tex. R. App. P. 4.1(a).  Appellant's notice of appeal in each case was filed 51
days late.
	We therefore dismiss the appeals for lack of jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998). 
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.